UNITED STATES DISTRICT COURT Sees H
SOUTHERN DISTRICT OF NEW YORK SURCTRGGALLY wiiav |

SONIA B. DAVIS, oT
Plaintiff, ; Lcd osew np vem oe | |
Vv.

CITY OF MOUNT VERNON, MOUNT
VERNON POLICE DEPARTMENT, POLICE
OFFICER DERVIN CHERY, POLICE
OFFICER EDUARDO BAERGA, POLICE
OFFICER TIMOTHY W. BRILEY, DARIUS
M. MITCHELL, POLICE OFFICER ROBERT
F. KRESSMAN, SERGEANT MICHAEL
MARCUCULLI, and POLICE OFFICERS
JOHN & JANE DOE,
Defendants.
St ea 2 eS ane ae a on oak oe ma -——— --X

ORDER

17 CV 8029 (VB)

 

At the August 29, 2019, case management conference, the Court gave plaintiff, who is
proceeding pro se and in forma pauperis, a copy of the Motions Guide for pro se litigants. (See
Doc. #42). The Motions Guide instructs pro se litigants to send motion papers to the Pro Se
Intake Unit for processing.

On October 29, 2019, defendants filed a motion for summary judgment. (Doc. #47).
Defendants’ proof of service indicates plaintiff was served with the motion by mail on October
30, 2019. (Doc. #53 at 1). Accordingly, plaintiffs opposition to the motion was due November
18, 2019. See Fed. R. Civ. P. 6(d); Local Civil Rule 6.1(b).

On December 10, 2019, the Court received a mailing from plaintiff containing the
following: (i) a document dated November 21, 2019, and labeled a “Notice of Motion,” in which
plaintiff requests a judgment against defendants for payment of unspecified medical costs; (ii) an
undated letter; and (iii) a collection of medical bills, original prescription labels, and original
receipts.

Plaintiff's mailing completely fails to comply with Rule 56 of the Federal Rules of Civil
Procedure, SDNY Local Civil Rule 56.1, and the instructions in the Court’s Motions Guide for
pro se litigants. Accordingly, the Court will return to plaintiff her mailing.

\\ 1-|

{4

axed
Chambers of Vincent L. Briccetti

Copies ‘Mail

 
In view of plaintiff's pro se status, the Court sua sponte extends to January 10, 2020,
plaintiffs time to oppose defendants’ summary judgment motion. If plaintiff fails to respond
to the motion by January 10, 2020, the Court will deem the motion fully submitted!

To the extent plaintiff’s submission seeks any further relief, such request is DENIED.

In addition, plaintiff improperly addressed this mailing to Judge Briccetti’s Chambers.
Plaintiff is instructed to address all future correspondence to the Pro Se Intake Unit at the
following address:

United States District Court
Pro Se Intake Unit
300 Quarropas St.
White Plains, NY 10601

The Court may disregard any future submissions sent directly to chambers.
The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Chambers will mail a copy of this Order, as well a copy of the Motions Guide, to plaintiff
at the address at the docket.

Dated: December 11, 2019
White Plains, NY

SO ORDERED:

Vincent L. Briccetti
United States District Judge

 

 

As stated in its September 3, 2019, Order, the Court construes plaintiff's August 30,
2019, filings (Doc. ##43-45) as opposing defendants’ then-anticipated motion for summary
judgment. (See Doc. #46).
